Citation Nr: 0016694	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-01 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to August 
1968.  

This matter arises from an administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim for service connection for bilateral tinnitus.  The 
veteran filed a timely appeal, contending, in substance, that 
previously submitted evidence had not been properly 
considered with respect to the issue of service connection 
for tinnitus, and that duplicate evidence submitted in 
support of his claim should therefore be considered new and 
material.  The case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  An unappealed March 1996 rating decision by the RO denied 
the veteran's claim for service connection for bilateral 
tinnitus.  

2.  Additional evidence submitted since the RO's March 1996 
rating decision, when considered alone or in conjunction with 
all of the evidence of record, does not bear directly and 
substantially on the issue under consideration, in that it is 
cumulative of evidence previously submitted and considered, 
and is not by itself, or in conjunction with evidence 
previously submitted, so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for tinnitus.  



CONCLUSIONS OF LAW

1.  The March 1996 rating decision by the RO, which denied 
the veteran's claim for service connection for bilateral 
tinnitus, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (1999).  

2.  The evidence received since the RO's March 1996 rating 
decision is not new and material, and the veteran's claim for 
service connection for tinnitus has not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that by a March 1996 
rating decision by the RO, service connection for left ear 
hearing loss was granted based upon medical evidence of left 
ear hearing loss in service and medical evidence of a present 
left ear hearing disability.  However, by that decision, 
service connection for tinnitus and right ear hearing loss 
was denied, because although the medical evidence submitted 
in support of the veteran's claim showed present disabilities 
with respect to bilateral tinnitus and right ear hearing 
loss, unlike the left ear hearing loss, these disorders were 
not noted in service.  At that time, the veteran had not 
alleged that he had been exposed to any sort of acoustic 
trauma, per se.  In December 1996, the veteran filed a claim 
for assignment of an evaluation in excess of 10 percent for 
his now service-connected left ear hearing loss.  He did not 
appeal the RO's March 1996 decision denying service 
connection for right ear hearing loss or bilateral tinnitus.  
Accordingly, the March 1996 rating decision became final as 
outlined in 38 U.S.C.A. § 7105 (West 1991), when the veteran 
failed to appeal that decision within the statutory time 
limit.  As such, his claim for service connection for 
bilateral tinnitus may only be reopened if new and material 
evidence is submitted.  See 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).  

In January 1998, the veteran submitted a statement indicating 
his desire to reopen the previously denied claim for service 
connection for bilateral tinnitus.  The veteran did not 
express any wish to reopen his previously denied claim for 
service connection for right ear hearing loss.  The veteran's 
statement was accompanied by duplicate clinical treatment 
records and examination reports which had been previously 
considered at the time of the March 1996 rating decision and 
the rating decision of April 1997 denying his claim for an 
increased rating for left ear hearing loss.  That claim was 
denied by an administrative decision of August 1998, and this 
appeal followed.  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen has been presented.  See Elkins v. 
West, 12 Vet. App. 209 (1999); and Winters v. West, 12 Vet. 
App. 203 (1999).  The first step is to determine whether the 
claimant has presented new and material evidence under 
38 C.F.R. § 3.156(a) to reopen the prior claim.  If so, the 
second step requires a determination of whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
If the claim is not well grounded, the adjudication process 
must halt, despite reopening, because a claim that is not 
well grounded cannot be allowed.  See Winters, supra.  If the 
claim is well grounded, then the VA must ensure that the duty 
to assist has been fulfilled before proceeding to the third 
step, an adjudication on the merits of the claim.  Id.  

In determining whether new and material evidence has been 
submitted, "new" evidence is that which has not been 
previously submitted to agency decision-makers, and is 
neither cumulative nor redundant.  See 38 C.F.R. § 3.156(a); 
see generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly or 
substantially on the specific matter under consideration, and 
which by itself, or in conjunction with evidence previously 
submitted, is so significant that it must be considered in 
order to fairly decide the merits of that claim.  Id.  

The evidence considered by the RO in reaching its March 1996 
decision, in which it was determined that the veteran's 
bilateral tinnitus was not incurred during his active 
service, consists of his service personnel and service 
medical records, contemporaneous clinical treatment records 
dating from approximately May 1977 through March 1996, VA 
rating examination reports, and personal statements made by 
the veteran in support of his claim.  The veteran's service 
medical records, while showing that he had a left ear hearing 
disability within the applicable regulations, failed to show 
either right ear hearing loss or any evidence of tinnitus.  
The veteran's service personnel records show that he served 
in Vietnam with the 1st Air Calvary Division as a petroleum 
supply specialist.  There was no indication that he had ever 
engaged in combat, or had been exposed to any acoustic trauma 
of significance.  

The clinical post-service treatment records disclose that the 
veteran was first shown to have tinnitus in November 1991 
pursuant to the report of a VA audiometric examination.  
Subsequent treatment records and VA rating examination 
reports also showed the presence of tinnitus, but failed to 
contain any medical opinion of the etiology of that tinnitus, 
or any opinion suggesting service incurrence.  Moreover, 
there was no medical opinion linking the tinnitus to the now 
service-connected left ear hearing loss.  

In addition, the report of an audiometric examination 
conducted by Herbert Daniels, M.D., F.A.C.S., dated in 
October 1995, shows that the veteran reported experiencing 
tinnitus, but fails to contain any opinion suggesting a nexus 
between the tinnitus and the veteran's active service.  
Rather, Dr. Daniels noted that the veteran had served as a 
petroleum specialist in Vietnam, and that he reported a 
gradual onset of his hearing loss-related symptoms.  Dr. 
Daniels further observed that the veteran could not recall 
any specific trigger for his symptoms, and concluded with a 
diagnosis of cochlear degeneration.  

As noted above, service connection for the veteran's left ear 
hearing loss was granted on the basis that it was shown on 
the report of the service separation examination and was 
shown to exist by the current medical evidence.  However, 
service connection for right ear hearing loss and for 
tinnitus was denied because neither disorder was shown in 
service, neither was shown to have been manifest to a 
compensable degree within any presumptive period following 
service, and no medical opinion of a nexus or link between 
the veteran's active service and those disorders was offered.  
Further, the veteran had not alleged any exposure to acoustic 
trauma, and none of the pertinent medical treatment records 
disclosed that he had been involved in "combat" as he later 
claimed.  

Evidence submitted in conjunction with the veteran's attempt 
to reopen the previously denied claim for service connection 
for tinnitus consists of duplicate medical treatment records 
and examination reports previously submitted and considered, 
clinical treatment records and examination reports dating 
from September 1996 through January 1997, and personal 
statements by the veteran in support of his claim to reopen.  
The veteran contends, in substance, that the treatment 
records dated after March 1996, while considered in 
conjunction with his claim for an increased evaluation for 
left ear hearing loss, were not considered at the time the 
issue of service connection for tinnitus was decided in March 
1996.  Therefore, the veteran argues that his claim for 
service connection for tinnitus should be reopened because 
such evidence is relevant to the issue on appeal, and that it 
was not of record and had not been considered at the time the 
March 1996 rating decision was rendered.  

The clinical treatment records and examination reports 
submitted in support of the veteran's claim to reopen show 
that he had bilateral sensorineural hearing loss and 
tinnitus.  These records do not contain any medical opinion 
indicating that the diagnosed tinnitus was related to the 
service-connected left ear hearing loss or otherwise to the 
veteran's active service.  The report of a fee-basis VA 
rating examination dated in January 1997 shows that the 
veteran had a 20 year history of tinnitus, but does not 
otherwise contain any suggestion that tinnitus was incurred 
in service, was consistent with exposure to any sort of 
acoustic trauma, or that it was a part of the veteran's 
service-connected left ear hearing loss.  

The Board has evaluated the evidence submitted by the 
veteran, and finds that no "new" and "material" evidence 
with respect to his claim for service connection for tinnitus 
has been submitted.  The evidence submitted in connection 
with his claim to reopen merely shows the presence of a 
current disability with respect to his tinnitus, but does not 
show service incurrence.  Evidence previously submitted and 
considered at the time of the March 1996 rating decision also 
showed that the veteran had tinnitus, but his claim was 
denied because there was no indication of service incurrence.  

The veteran presently maintains that he was involved in 
"combat" and that exposure to acoustic trauma inherent in 
such activity, including exposure to outgoing artillery fire, 
resulted in his currently diagnosed tinnitus.  However, the 
Board observes that such contentions are directly 
contraindicated by the evidence of record.  The veteran's 
service personnel and service medical records show that he 
served in a headquarters company of the 1st Air Calvary 
Division in Vietnam as a petroleum and supply specialist.  
There was no indication of combat in those records.  In 
addition, the report of an October 1995 audiological 
examination and medical assessment signed by Dr. Daniels, 
which had been previously considered and re-submitted in 
support of the veteran's claim to reopen, shows that the 
veteran did not relate his complaints of tinnitus and hearing 
loss to combat per se, but rather that his symptoms were of a 
gradual onset, and that he was unable to recall "any 
specific trigger" with respect to those symptoms.  

In addition, the Board observes that in his substantive 
appeal, the veteran has asserted that he had undergone 
treatment from the Kansas City VA Medical Center (VAMC) from 
November 1990 through December 1991, and that he had been 
seen by Richard Bivens, M.D., from November 1996 onwards.  He 
has asserted that the RO had not sought such information.  
However, a brief review of the record discloses that those VA 
treatment records had been sought in December 1996, in 
connection with the previous claim for an increased rating.  
Relevant treatment records pertaining to treatment from 
November 1990 through December 1991 were already of record, 
and had been considered in the March 1996 decision denying 
the veteran's claim for service connection for tinnitus.  A 
note appended to the RO's information request indicated that 
the veteran had not been seen at the VAMC since 1996.  
Moreover, the record discloses that by a letter dated in 
December 1996, the RO sought to obtain relevant treatment 
records from Dr. Bivens.  In January 1997, a report of an 
audiometric examination was received from Miracle Ear in 
January 1997, although it was not clear if this evidence was 
received from Dr. Bivens.  

In any event, while the clinical treatment records dated 
after March 1996 can be characterized as "new" in the sense 
that they were not of record at the time the final decision 
was rendered, they are cumulative of evidence previously 
submitted, in that they show the presence of a current 
disability with respect to tinnitus, but do not contain the 
required medical nexus between that disability and the 
veteran's active service.  As noted, the March 1996 RO 
decision denying service connection for tinnitus was based 
upon evidence which failed to show any service incurrence.  
The veteran has incorrectly argued that duplicate treatment 
records previously considered, in addition to those records 
not of record at the time of the March 1996 decision, contain 
the treating physicians' and examiners' opinions that his 
hearing loss and tinnitus were the result of exposure to 
acoustic trauma during "combat" in Vietnam.  However, 
rather than containing any such opinions, those records only 
show that in January 1997 the veteran reported a 20-year 
history of tinnitus, that he reportedly indicated that his 
symptomatology was of gradual onset, and that he could not 
recall any specific trigger with respect to that 
symptomatology.  

Therefore, in the absence of any evidence of service 
incurrence with respect to tinnitus, the Board finds that the 
evidence submitted since March 1996, including all medical 
treatment records, personal statements, and examination 
reports does not add anything of significance to the evidence 
that was previously considered.  The evidence submitted since 
March 1996 is therefore cumulative, and does not bear 
directly or substantially upon the matter under 
consideration.  It is not so significant that it must be 
considered in order to fairly and fully decide the merits of 
the veteran's claim.  

The Board has also considered the veteran's contentions that 
his diagnosed tinnitus was incurred in service.  However, lay 
statements submitted by the veteran that his diagnosed 
tinnitus was incurred in service do not constitute medical 
evidence.  As a lay person, lacking in medical training and 
expertise, the veteran is not competent to address an issue 
that requires an expert medical opinion, to include medical 
diagnoses or opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the evidence submitted 
since March 1996 is not such that it can be said to be "new 
and material," the veteran's claim may not be reopened, and 
therefore remains denied.  


ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for bilateral tinnitus 
has not been reopened, and such benefit remains denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

